Citation Nr: 0010566	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-29 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
benefits in the calculated amount of $2,085.57.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
April 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 decision by the Committee on Waivers 
and Compromises (COWC) of the Oakland, California, VA 
Regional Office (RO), which denied waiver of overpayment of 
VA compensation benefits in the calculated amount of 
$2,085.57.

Review of the evidentiary record shows that the entire amount 
of the assessed overpayment has now been recouped.  However, 
in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board will consider waiver of the entire overpayment in 
the calculated amount of $2,085.57.


FINDINGS OF FACT

1.  By rating decision dated in August 1982, the RO awarded 
the veteran disability compensation benefits.  

2.  The RO notified the veteran of factors that might affect 
his entitlement to VA benefits, to include incarceration.  

3.  The RO reduced the veteran's benefits based on the 
November 1996 notification of his felony incarceration 
beginning July 15, 1996, and overpayment in the amount of 
$2,085.57 resulted.  

4.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, but the veteran was at fault 
in the creation of the overpayment.

5.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled.

6.  The veteran is incarcerated, and was incarcerated during 
the time the assessed overpayment was recouped.  His income 
from military retirement and/or VA benefit monies was and 
remains sufficient to cover any personal costs, particularly 
insofar as life's basic necessities are provided him 
coincident with his incarceration.  Thus, no excessive 
financial difficulty resulted from the recovery of the 
overpayment amount.  

7.  The collection of the indebtedness did not defeat the 
purpose of VA's disability compensation benefit program, and 
was not otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation 
benefits in the calculated amount of $2,085.57 is not against 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 1.963, 1.965, 3.660(a)(1) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Briefly, the facts are as follows:

In August 1982, the RO advised the veteran that he had been 
awarded compensation benefits for a back disability and major 
depression, effective in April 1982.  In connection with 
payment of such benefits the RO advised the veteran of his 
obligation to notify VA of any changes in circumstances that 
might affect entitlement to benefits, and further notified 
him that his benefits would be reduced upon incarceration in 
a penal institution in excess of 60 days as a result of a 
felony conviction.  Award letters reflect that the veteran 
was in receipt of military retired pay.

In November 1996, the RO received notification that the 
veteran had been incarcerated for a felony as of July 15, 
1996.  There is no indication of earlier notification of such 
incarceration.  The RO advised the veteran of a proposed 
reduction in monthly VA disability compensation benefits 
effective September 14, 1996, and that after the 61st day of 
incarceration his benefits would reduced to the 10 percent 
rate of pay.  Such action was taken, resulting in an 
overpayment in the amount of $2,085.57.  The veteran was 
advised of such by letter dated in March 1997; he requested a 
waiver of recovery of the overpayment amount.  He partially 
completed a Financial Status Report.  He wrote a question 
mark for monthly gross salary and identified expenses in the 
amount of $65 for storage space rental.  The RO noted the 
veteran's continued entitlement to receipt of military 
retirement pay in an amount over $800 monthly, without 
adjustment for his incarceration.  Such amount was noted to 
be adjusted to account for the veteran's VA compensation 
monies (prior to reduction for incarceration).  Thus, it 
appears the veteran received approximately $267 monthly in 
military retired pay at that time.  In his statement 
requesting waiver the veteran argued that he was owed a 
100 percent temporary evaluation based on VA hospitalization 
in November to December 1995.  The veteran contends that such 
monetary benefit should be used to offset any amount of 
overpayment created in his case. 

In April 1997 the RO requested financial information from the 
veteran, to be used in determining entitlement to a waiver of 
recovery of the overpayment amount.  The veteran responded 
that the requested information was not available at that 
time.  In June 1997, the COWC denied waiver.  The COWC noted 
medical evidence suggesting that the veteran might be in 
receipt of Social Security Administration monies in addition 
to VA compensation and military retirement benefits.

In correspondence dated in August 1997, the veteran requested 
that his VA compensation benefits be terminated.  He re-
iterated such request in correspondence received in October, 
November and December 1997.  The RO terminated the veteran's 
VA compensation benefits effective April 1, 1998.


Analysis

The Board first notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991) because the evidence shows that it is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  There is 
no indication in the file that there is any outstanding 
evidence that is relevant to the issue on appeal.  Thus, VA 
has met its duty to assist the veteran in developing the 
facts of his case.  38 U.S.C.A. § 5107.

The Board will first address the veteran's contentions with 
respect to the amount of the overpayment in question.  He 
specifically argues that monies due him from a period of 
hospitalization in November to December 1995 should be offset 
against any calculated amount of overpayment.  Here, the 
Board emphasizes the veteran's request for termination of VA 
benefits in 1997.  Regulations provide that any person 
entitled to compensation may renounce his right to that 
benefit.  38 C.F.R. § 3.106(a) (1999).  The RO took action 
accordingly and terminated the veteran's benefits effective 
April 1998.  Renouncement under 38 C.F.R. § 3.106(a) will not 
prevent a person from filing a new application for 
compensation at any future date.  38 C.F.R. § 3.106(b) 
(1999).  However, such new application will be treated as an 
original application, and no payments will be made thereon 
for any period before the date such new application is 
received.  Id.  Thus, even if the veteran were entitled to a 
temporary total rating for the period of hospitalization in 
1995, the provisions of § 3.106(b) would preclude retroactive 
payment of that benefit.  This, not withstanding the fact 
that the 1995, report of VA hospitalization could be 
construed as an informal claim for total rating.  38 C.F.R. 
§§ 3.155, 3.157 (1999).  The provisions of § 3.106(b) due not 
provide an exception for the payment of retroactive benefits 
where there may have been a pending claim at the time of 
renouncement.  Accordingly, the veteran is not entitled to 
payment of any benefits prior to April 1998, to include 
claimed entitlement to hospitalization benefits for the 
period November to December 1995.

The Board will thus continue to address waiver of the entire 
amount, $2,805.57.  The law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist:  
1) fraud; 2) misrepresentation; or 3) bad faith.  38 U.S.C.A. 
§ 5302.  Such elements contemplate a willful failure to 
report information with the intent to obtain unentitled 
benefits.  The Board's review of the record reflects that the 
COWC has resolved this question in favor of the veteran, 
finding, in essence, that his actions did not represent the 
intentional behavior to obtain Government benefits to which 
he was not entitled, which is necessary for a finding of 
fraud, misrepresentation or bad faith.  The Board agrees with 
that preliminary finding.  Therefore, there is no statutory 
bar to waiver of recovery of the overpayment.  

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness is against equity and good conscience, in which 
case recovery of the overpayment may be waived.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  The standard "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:  

1.  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

2.  Balancing of faults.  Weighing faults 
of the debtor against VA fault.

3.  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.
 
4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which the VA 
benefits were intended.
 
5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

VA's working definition of "fault" is:  The commission or 
omission of an act that directly results in the creation of 
the debt.  Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the veteran 
engaged in felonious conduct resulting in his incarceration.  
VA is without fault in such action.  There is no indication 
that VA was notified prior to November 1996 of the veteran's 
incarceration.  Generally, persons incarcerated in a Federal, 
State or local penal institution in excess of 60 days for 
conviction of a felony shall not be paid compensation, in 
excess of a specified amount, beginning on the 61st day of 
incarceration.  See 38 C.F.R. § 3.655(a) (1999).  The 
assessed overpayment resulted from application of the above.  
While VA may bear some fault in not advising the veteran in 
advance that his benefits could be terminated by 
incarceration for a felony, the balance of fault lies with 
the veteran for committing the felonious acts and in not 
promptly notifying VA of his change in address.  Such prompt 
notification would have enabled to VA to have taken prompter 
action to avoid an overpayment.  VA, as the veteran 
acknowledged in his December 1996 statement, did act quickly 
to avoid an overpayment once it became aware of the veteran's 
incarceration.

The Board next notes that the failure of the Government to 
insist upon its right to repayment of this debt would result 
in his unjust enrichment at the expense of the Government, 
and that, the veteran in this case did not, according to the 
available record, change his position to his detriment as a 
result of the award of compensation benefits.

The Board continues to note that at this time, complete 
recovery of the overpayment amount has already been 
accomplished.  Thus, there is no question of any effect on 
the veteran's future income.  Recovery of the amount in 
question did not defeat the purpose of the benefit.  In 
weighing the above, the Board has analyzed whether recovery 
of the overpayment from the veteran resulted in undue 
financial hardship.  In that respect the Board notes the 
veteran's receipt of VA and military retirement monies during 
the recoupment period, in an amount more than sufficient to 
pay for his storage space, the only expense listed in 
financial information he provided VA.  Moreover, during that 
time period the veteran's immediate needs such as food, 
clothing and shelter, were provided to him coincident with 
his incarceration.  There is no basis in the record to find 
that recovery of the overpayment caused the veteran any undue 
hardship.  Nor, as his basic needs continue to be provided 
him during incarceration, is there any indication that a 
denial of a waiver in this case would cause the veteran any 
future financial hardship.  He has argued that he requires 
monies to start a new life upon release from incarceration.  
However, the veteran has terminated his VA benefits and 
instead receives military retirement pay.  There is also a 
suggestion that he receives Social Security Administration 
monies.  There is no financial information of record showing 
financial hardship in this case.  

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue was be unfair, 
unconscionable, or unjust.  The Board finds, therefore, that 
under the principles of equity and good conscience, taking 
into consideration all of the specifically enumerated 
elements of 38 C.F.R. § 1.965(a), it was not be unfair to 
recover the overpayment indebtedness in the amount of 
$2,805.57.  The end result was not be unduly favorable or 
adverse to either the Government or the veteran.  The 
evidence in this case is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107(b).  
Accordingly, the prior decision of the COWC is affirmed, and 
the veteran's request for a waiver is denied.


ORDER

Waiver of recovery of an overpayment of disability 
compensation benefits, in the calculated amount of $2,085.57, 
is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 
- 9 -


- 8 -


